728 N.W.2d 869 (2007)
Iskandar MANUEL, Maggie Manuel, Jimmy Manuel, Joseph Manuel, Imad Manuel, and Adel Manuel, Plaintiffs-Appellees,
v.
Timothy J. GILL, County of Clinton, County of Eaton, Rusty Banehoff, County of Ingham, Eaton County Sheriff, Clinton County Sheriff, Kenneth Knowlton, Lansing Chief of Police, City of Lansing, Lansing Police Commission, Jimmy Patrick, and Ingham County Sheriff, Defendants-Appellees and
Tri-County Metro Narcotics Squad, Defendant-Appellant.
Docket No. 131103. COA No. 258933.
Supreme Court of Michigan.
April 4, 2007.
On order of the Court, the application for leave to appeal the March 23, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.